Citation Nr: 0213309	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  90-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than February 1, 
1997, for the assignment of a 30 percent rating for service-
connected right ankle disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  By 
rating action of November 1989, the RO denied claims of 
entitlement to service connection for bilateral bunions and a 
low back disability secondary to service-connected right 
ankle disability.  In July 1990, the veteran testified at a 
hearing at the RO.  In April and November 1991, the Board 
remanded the case for additional development.  

By rating action of August 1992, the RO also confirmed and 
continued the veteran's 20 percent rating for service-
connected right ankle disability.  (A 20 percent disability 
rating has been effect since February 1, 1973.)  In a 
July 1993 decision, the Board denied these three claims, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 1995, the 
veteran's attorney and VA General Counsel filed a joint 
motion to vacate the Board's July 1993 decision.  By an Order 
dated in February 1995, the Court granted the joint motion, 
vacated the Board's July 1993 decision, and remanded the case 
to the Board for further action.  

In June 1995, the Board remanded the case for additional 
development.  In November 1996, the Board granted the 
veteran's claim of entitlement to service connection for 
bilateral bunions, and remanded the issues of entitlement to 
service connection for a low back disability and entitlement 
to an increased rating for right ankle disability.  By rating 
action of March 1997, the RO implemented the Board's 
November 1996 grant of service connection for a left and 
right bunionette and assigned each disability a 
noncompensable rating, effective from July 24, 1989.  In a 
June 1997 written statement, the veteran's representative 
noted the veteran's disagreement with the noncompensable 
evaluations for each service-connected bunion.

In an October 1997 decision, the Board increased the rating 
for service-connected right ankle disability from 20 to 30 
percent, and remanded the service connection issue and bunion 
rating issues.  By rating action of October 1997 rating 
decision, the RO effectuated the 30 percent rating for the 
ankle, effective from February 1, 1997 - the date of VA 
examination report.  By rating action of November 1998, the 
RO increased the rating for each service-connected bunion 
from zero to 10 percent, effective from July 24, 1989.  In a 
written statement of December 1997, the veteran disagreed 
with the effective date of February 1, 1997, for the 30 
percent rating.

When the veteran testified at a videoconference hearing 
before a member of the Board in October 2001, he withdrew the 
claims for higher evaluations of service-connected bunions.  
Accordingly, further action by the Board with respect to 
these issues--evaluation of bunionette on each foot--is not 
appropriate.  38 U.S.C.A. § 7105(b)(2), (d)(3)-(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

(The issue of entitlement to TDIU will be addressed in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability 
and bunionettes have contributed to problems he has with a 
low back disability, causing a worsening of the low back 
disability.  

2.  By a decision entered in October 1973, the RO granted 
service connection for the right ankle and assigned a 
20 percent rating, effective November 13, 1972.  

3.  On February 24, 1976, the RO notified the veteran that it 
was confirming and continuing the 20 percent rating for right 
ankle disability.  The veteran was notified of his appellate 
rights but did not appeal the decision.

4.  The evidence of record shows that entitlement to a 
30 percent rating for right ankle disability was shown at a 
February 1, 1997, VA examination, but not before.  


CONCLUSIONS OF LAW

1.  The veteran's low back disc disease has been aggravated 
by service-connected disabilities.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.310(a) (2001).  

2.  An effective date earlier than February 1, 1997, for the 
assignment of a 30 percent rating for right ankle disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.71a 
(Diagnostic Codes 5262, 5270, 5271) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2001).

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

The veteran claims that his service-connected right ankle 
disability and/or service-connected bunionettes has 
aggravated his low back disability.  He claimed that the 
evidence contained several statements made by examiners who 
have evaluated his service-connected disabilities and 
concluded that there is some etiological relationship between 
the two.  Based on a review of the evidence, the Board finds 
that the evidence supports a grant of secondary service 
connection.

The veteran's service medical records show that, in June 
1972, it was noted that the veteran had fractured his right 
ankle in March 1972 and that it had been placed in a cast.  
In June 1972, his cast was removed.  The remaining service 
records, however, do not contain complaints regarding his low 
back.

A DD Form 261 (Report of Investigation), dated in May 1972, 
indicates that, in March 1972, the veteran was involved in an 
altercation in which he sustained a broken right ankle.  The 
investigating officer opined that the broken right ankle was 
a direct result of the veteran being beaten by several 
bystanders and that the veteran received this right ankle 
injury in the line of duty.

VA outpatient treatment records show that, in January 1987, 
the veteran reported that he had hurt his right ankle in 
service, causing him to limp at times which in turn bothered 
his back.  In May 1989, a brief assessment of the veteran's 
current problems was low back pain since a 1982 automobile 
accident.  

When examined by VA in September 1989, the veteran reported 
that he had been in a car accident in 1982, hurt his low 
back, and had had chronic low back pain since then.  The 
examiner opined that the etiology of low back pain was 
secondary to the automobile accident, which was probably 
aggravated by the veteran's right ankle condition.  

In a written statement dated in February 1990, the veteran 
reported that, when he broke his ankle a second time, he had 
fallen on his back.  He noted that he had never complained 
about his back until he was in a car accident in 1982 when he 
sustained a back injury.

When the veteran testified at the RO in July 1990, he stated 
that his right ankle was placed in a cast after he had 
initially fractured it in service.  He noted that his walking 
cast caused him to limp and that the limping caused a dull 
ache in his back, as well as radiating pain.  He stated that 
he continued to have back problems even after the cast was 
removed as well as prior to a car accident in 1982.

Correspondence from Dr. H.A.S., dated in January 1984, 
indicates that a diagnosis of low back pain, post automobile 
accident was provided.

When examined by VA in May 1992, the diagnosis was 
degenerative disc disease of the lumbosacral spine, not 
related to the veteran's ankle fracture.

When examined by VA in July 1992, the impression was that the 
bunionette deformity appeared unrelated to the back 
disability, and there was a possibility that right ankle pain 
was being caused by the back.  The examiner also opined that 
right ankle pain was separate from the back because the 
veteran did not appear to have sciatic pain from the back 
secondary to clinical findings.

When examined by VA in July 1995, the impressions included 
low back pain secondary to degenerative disc disease.  The 
examiner's impression was that the veteran's low back pain 
was longstanding and most likely not related to the veteran's 
ankle injury.  

When examined by VA in February 1997, the veteran gave of 
history of sustaining a right ankle fracture during an 
altercation while in service and of subsequent right ankle 
surgery.  He also reported that he had fallen during 
postoperative convalescence which had required another right 
ankle surgery.  He also noted that he fell again while using 
crutches.  The impressions were post-traumatic arthritis of 
the right ankle and degenerative disc disease of the lumbar 
spine with questionable radiculopathy.  In a May 1997 
addendum to the February 1997 VA examination report, the 
examiner opined that if the veteran had fallen as he stated 
because of his ankle problem while he was in service, then 
the veteran's back problems could have certainly originated 
from that time.  

When examined by VA in March 1997, the veteran gave a history 
of fracturing his right ankle during service.  He also 
reported that he fell on his back and had had back problems 
since then.  The examiner stated that it was reasonable to 
assume that without any other history of significant back 
injury, the veteran's back problem was related to an injury 
in November 1972.  The examiner further opined that it was 
possible that the constant stress on the back was related to 
the ankle injury.

In an affidavit, dated in April 1997, the veteran's brother 
stated that he and his wife had visited the veteran at the 
Army Hospital in Fort Riley in April 1972, and that as they 
were going downstairs to the cafeteria, the veteran fell down 
the steps, landing on his back.

When examined by VA in May 1998, the examiner provided a 
detailed history of the veteran's right ankle fracture in 
service, subsequent right ankle surgeries, the veteran's 
reported history of falling while hospitalized for the second 
ankle surgery, and the 1982 car accident.  Examination of the 
feet revealed that the veteran did not have bunion 
deformities.  He walked with an antalgic gait off the right 
side.  The assessments were previous right medial malleolus 
fracture, healed, now with residual pain from unknown source, 
and bilateral 5th metatarsal calluses, status post left 5th 
metatarsal head resection.  The examiner opined that it was 
certainly possible that limping could exacerbate the back 
condition, but the examiner did not believe that the ankle 
condition was the cause of low back degeneration or spinal 
stenosis.  The examiner did not believe that the right ankle 
resulted in an increase in the degree of disability resulting 
from the back. 

A private medical report from Dr. R.C., dated in June 1998, 
indicates that the veteran was seen mainly for pain 
associated with his 5th toes.  The veteran also reported pain 
in the right ankle and back.  The veteran gave a history of 
fracturing his right ankle in service, and of a subsequent 
fall causing back injury.  Dr. R.C. noted that the veteran 
had right ankle and back pain, bilateral Tailor's bunions, 
and that pain associated with the bunions could certainly 
alter the veteran's gait, which could aggravate his already 
compromised back and right ankle.  Dr. R.C. also stated that 
he had not examined the veteran's ankle or back, but that the 
veteran's bunions were likely to aggravate both the veteran's 
back and ankle.

As is evident from a review of the evidence described above, 
several examiners have opined that the veteran's service-
connected disabilities in some fashion affected his low back 
disability.  It is equally clear, however, that another 
factor also affected the low back disability - a post-service 
automobile accident in 1982.  In an attempt to clarify the 
etiology of the low back disability, VA examiners have 
reviewed the claims file, examined the veteran, and set forth 
specific opinions in May 1992, July 1992, and July 1995, 
suggesting that any low back disability is not related to 
service-connected right ankle disability.  

The Board is persuaded by these VA examiners that a direct 
causal relationship between low back disability and a 
service-connected disorder does not exist.  Their review and 
evaluation appears to be the most comprehensive, encompassing 
not only an examination of the veteran, but a review of the 
entire record, including medical opinions of others as well 
as factoring in the effects of a 1982 automobile accident.  
Additionally, these opinions appear to be consistent with the 
medical evidence of record.  These opinions, however, do not 
completely refute the arguments underlying the veteran's 
claim.  

The provisions of 38 C.F.R. § 3.310(a) (2001) speak in terms 
of proximate causation of disability due to service-connected 
disease or injury.  As noted above, certain medical opinions, 
as discussed below, contradict the assertion that a proximate 
etiological relationship exists between the low back and 
right ankle or bunionettes.  Notwithstanding the absence of a 
direct relationship, there are nevertheless instances when a 
non-service-connected disorder may be aggravated by a 
service-connected disability.  In such instances, a claimant 
is to "be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, supra.  

That the veteran's service-connected right ankle and/or 
bunionettes contribute to problems the veteran experiences 
with a low back disability is supported by the evidence of 
record.  Although there is evidence, as noted above, 
suggesting that the veteran's low back disability cannot be 
directly attributed to the right ankle, the evidence equally 
suggests that his low back disability is exacerbated or 
aggravated by his service-connected right ankle disability or 
bunionettes, bringing the evidence at least into equipoise.  
Specifically, although the September 1989 VA examiner 
provided the opinion that the etiology of low back pain was 
secondary to the automobile accident, the examiner also 
opined that low back pain was probably aggravated by the 
veteran's right ankle.  Moreover, although the March 1997 VA 
examiner was not aware of the veteran's 1982 automobile 
accident, the examiner did indicate that it was possible that 
the constant stress on the veteran's back was related to the 
ankle injury.  On the other hand, a May 1998 VA examiner did 
consider the veteran's 1982 automobile accident and provided 
the opinion that it was certainly possible that limping could 
exacerbate the back condition.  Finally, a private physician 
in June 1998 provided the opinion that pain associated with 
service-connected bunions could certainly alter the veteran's 
gait, which could aggravate his already compromised back and 
right ankle.  

The Board finds that both VA and private physicians have 
supported the conclusion that the veteran's low back 
disability has been aggravated by his right ankle and/or 
bunionettes.  The evidence of record tends to show that it is 
as likely as not that his low back disability has been 
aggravated by the service-connected right ankle and/or 
bunionettes.  In short, it appears from the evidence 
submitted in support of the veteran's claim that he 
experiences additional impairment in earning capacity 
resulting from the service-connected right ankle or 
bunionettes.  Consequently, the Board finds, with resolution 
of reasonable doubt in the veteran's favor, that the 
veteran's low back disability has been made worse by the 
service-connected right ankle and bunionettes; a grant of 
secondary service connection is warranted.  38 C.F.R. § 3.102 
(2001).  (The degree of impairment for which compensation may 
be paid is not a question now before the Board.  The Board's 
decision is limited to an award of service connection for the 
aggravation of the veteran's low back disc disease.)  

Earlier Effective Date

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than February 1, 
1997, for an award of increased compensation for right ankle 
disability.  They argue that the RO continued a 20 percent 
rating for right ankle disability in November 1989 despite 
the fact that the veteran had filed a claim for increase on 
July 6, 1989.  Moreover, they maintain that the veteran's 
right ankle was just as bad on August 28, 1996 when examined 
by Dr. T.F. as it was at the February 1, 1997 VA examination.

By rating action of October 1973, the RO granted service 
connection for right ankle disability and assigned a 
20 percent rating effective from November 11, 1972.  The RO 
also granted paragraph 30 benefits from December 18, 1972.  A 
20 percent rating was thereafter assigned from February 1, 
1973.  In a letter dated on February 24, 1976, the RO 
confirmed and continued the 20 percent rating for right ankle 
disability.  The veteran was notified of his appellate 
rights, but did not appeal.  Accordingly, that decision is 
final.  38 C.F.R. § 19.118 (1975).

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that in increase in 
disability had occurred, if application 
is received within one year from such 
date.  

See also 38 C.F.R. § 3.400(o)(2) (to the same effect).  There 
are instances, however, when factors must be considered other 
than the date an increase is ascertainable.  One such 
instance is when the RO assigned a rating and the veteran 
failed to appeal.  In other words, once a claim for greater 
compensation is disallowed, and that decision has become 
final on account of the veteran's failure to appeal, the 
effective date for an increase awarded after the final action 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.105, 3.156, 3.157, 3.400 (2001).  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2001).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In the present case, by a decision entered in October 1973, 
the RO granted service connection for right ankle disability 
and assigned a 20 percent rating, effective from November 11, 
1972.  In a letter dated on February 24, 1976, the RO 
confirmed and continued the 20 percent rating for right ankle 
disability.  The veteran was notified of the decision and of 
his appellate rights.  He did not appeal within one year; 
therefore, that decision is final.  38 C.F.R. § 19.118 
(1975).

Following the February 1976 denial, the next document 
thereafter received by the RO relative to the veteran's ankle 
was a claim for an increased rating, received July 24, 1989.  
Since no records have been received subsequent to the prior 
final denial and prior to this date which could be viewed as 
informal claims under 38 C.F.R. § 3.157, the Board finds that 
the date of the veteran's July 24, 1989 statement constitutes 
a claim for increase.  Having determined that July 24, 1989, 
is the date of receipt of a claim for purposes of assigning 
an effective date, the Board is ordinarily obliged to review 
all of the evidence of record from the preceding year to 
determine whether an ascertainable increase in disability had 
occurred.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001); Hazan v. Gober, 10 Vet. App. 511 
(1997).  Under the provisions of 38 C.F.R. § 3.400, if there 
was evidence of record in the year preceding July 24, 1989, 
which indicated that it was factually ascertainable that an 
increase in disability had occurred to the 30 percent level, 
assignment of an earlier date would be warranted under 38 
C.F.R. § 3.400(o)(2).  

In this case, however, the Board has been unable to identify 
any evidence showing an ascertainable increase after February 
1976, but preceding July 24, 1989, and the veteran has 
pointed to no such evidence.  Consequently, the effective 
date of the award of increased compensation for residuals of 
a right ankle disability can be no earlier than the date of 
receipt of the claim - July 24, 1989.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400(b)(2).  The Board must therefore 
turn to when entitlement was thereafter show.  Id.  

After July 24, 1989, the date of receipt of the increased 
rating claim, the next evidence pertaining to the veteran's 
service-connected right ankle was a VA examination performed 
in May 1992, when the veteran noted that he fell and 
fractured his right ankle in service and had had continuous 
pain and intermittent swelling since.  Examination revealed 
no deformity, but tenderness over the medial and lateral 
malleoli with pain was elicited with all movement.  There was 
no laxity of the ankle joints.  Range of motion of the right 
ankle was plantar flexion at 30 degrees and dorsiflexion was 
0 degrees.  X-ray studies showed a healed medial malleolar 
fracture in the near anatomic position and alignment.  The 
diagnosis was status post right ankle fracture with open 
reduction and internal fixation times two.  

At a VA examination in July 1992, the veteran complained of 
occasional pain and swelling in the right ankle.  Examination 
of the right ankle revealed healed scars from previous 
surgeries.  Pain was distal and anterior to the right medial 
malleolus.  There was no tenderness over the medial 
malleolus, but slight tenderness over the lateral malleolus, 
and pain and tenderness over the calcaneus with palpation was 
observed.  Range of motion of the right ankle was 10 degrees 
of dorsiflexion and 25 degrees of plantar flexion.  There was 
no ligamentous instability found.  X-ray studies at that time 
indicated a healed fracture at anatomic position in 
alignment, without evidence of degenerative joint disease of 
the right ankle at that time.  The examiner's opinion at that 
time was that the veteran's right ankle pain was separate 
from his back pain.

At a VA examination in July 1995, range of motion was 10 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
He had pain with inversion and eversion of the ankle.  The 
impressions included status post medial malleolus fracture 
with internal fixation and right ankle pain.

At a hearing held before a hearing officer at the RO in 
October 1995, the veteran noted swelling and pain in his 
right ankle.  VA outpatient treatment records revealed little 
treatment of the veteran's right ankle disability.

A private medical statement from Dr. T.F., dated on August 
23, 1996, indicates that all joints in the veteran's foot and 
ankle moved through a normal range of motion without pain or 
crepitation with the exception of the right ankle.  The right 
ankle had approximately a negative 5 degrees of dorsiflexion 
and approximately 20 degrees of plantar flexion without pain.  
Dr. T.F. noted the veteran had "quite a bit of pain on 
movement of the right ankle."

When examined by VA on February 1, 1997, the veteran 
complained of right ankle pain and severe low back pain.  The 
veteran was taking Tylenol to relieve these symptoms.  It was 
indicated that the right ankle pain had progressed slowly 
over the years and had become increasingly disabling.  The 
veteran complained of intermittent episodes of numbness and 
tingling in the left leg.  Examination revealed an antalgic 
gait on the right.  The examiner noted that the veteran 
tended to carry his right foot in an external rotation 
position.  He was unable to adequately "push off" with this 
foot, which results in somewhat of a circumstantial type of 
gait.  Examination of the right foot revealed full range of 
motion of the toes.  Range of motion of the ankle was 
approximately from neutral dorsiflexion to 20 degrees of 
plantar flexion.  There was a mild to moderate amount of 
crepitus present.  A well-healed incision over the medial 
aspect of the ankle, overlying the medial malleolus, was 
noted.  A "boggy tenderness" and a "likely effusion of the 
ankle joint" were also indicated.  Inversion and eversion of 
the ankle were pain-free but limited, with approximately 20 
degrees of inversion and neutral eversion.  Sensory 
examination of the foot was intact, but with diminished 
sensation along the lateral border of the foot as well as in 
the first web space.  Motor function was indicated to be 
intact.  X-ray studies of the right ankle showed a healed 
medial malleolus fracture with a "significant" amount of 
ankle joint arthrosis with osteophyte formation and joint 
space narrowing.  The subtalar joint had a minimal amount of 
sclerosis, but no significant osteophyte formation and did 
not appear to be significantly involved, and the remaining 
foot was unremarkable.  The examiner stated that the 
complaints of an inability to walk without a limp, symptoms 
of ankle swelling and limitations in range of motion of the 
ankle were compatible with this post-traumatic arthrosis.  
Manifestations of this post-traumatic arthritis included 
narrowing of the joint space, limited range of motion, 
osteophyte formation and [an] inability to actively plantar 
flex and dorsiflex the ankle without pain, resulting in a 
circumduction type of gait and an antalgic limp.  This would 
result in incoordination and an impaired ability to execute 
skilled movement smoothly due to the inability to actively 
plantar flex and dorsiflex the ankle as a result of the post-
traumatic arthritis.  This would be particularly difficult in 
a job requiring walking on uneven surfaces such as a roofing 
job where he currently performs.

Based on a review of the evidence received after July 24, 
1989, the date of receipt of the increased rating claim, the 
Board finds that the earliest evidence reflecting that the 
veteran's right ankle disability warranted a 30 percent 
rating is the VA examination report dated on February 1, 
1997.  The Board finds that based on the February 1, 1997 VA 
examination report indicating that the veteran's right ankle  
had worsened, that report is the earliest documentation that 
an increase in right ankle disability was factually 
ascertainable, enough to warrant a 30 percent rating under 
38 C.F.R. § 4.71a (Diagnostic Code 5262).  

The February 1997 VA examination clearly indicates that the 
veteran's inability to walk without a limp, symptoms of ankle 
swelling, and limitation in the range of motion of the ankle 
are compatible with his service-connected disability.  This 
resulted in incoordination and impaired ability to execute 
skilled movements smoothly due to the inability to actively 
plantar flex and dorsiflex the ankle as a result of the post-
traumatic arthritis.  Based on these limitations, objectively 
shown by the medical evidence, there is sufficient 
information to indicate a marked ankle disability, warranting 
a 30 percent evaluation under Diagnostic Code 5262.  Although 
nonunion of either leg bone clearly is not present, with 
application of the pertinent provisions of 38 C.F.R. §§ 4.10, 
4.20, 4.40, 4.45, and 4.59, the actual manifestations of this 
disability are most accurately encompassed by the assignment 
of a 30 percent rating under Diagnostic Code 5262.  This is 
what the Board concluded in October 1997.  

What is significant about the February 1997 examination is 
that problems not previously shown were demonstrated for the 
first time, particularly with respect to inability to 
actively flex the ankle without pain, increased inability to 
walk normally and increased problems with swelling.  Such 
difficulties were tantamount to marked disability as 
contemplated by Diagnostic Code 5262 and were not previously 
shown.  Previously, the veteran had pain and swelling and 
some limitation of motion that caused difficulties that 
equated to marked limitation of motion under Diagnostic Code 
5271.  In summary, the Board finds that February 1, 1997, is 
the earliest date that it is factually ascertainable that an 
increase in the veteran's right ankle disability had occurred 
warranting a 30 percent rating.  

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating actions of November 1989, August 
1992, and November 1998; an August 1990 hearing officer's 
decision; statements of the case issued in February 1990 and 
June 1999; and supplemental statements of the case issued in 
August 1990, May 1991, April 1996, May 1997, December 1998, 
and August 2000, which informed him of the applicable law and 
regulations.  Specifically, the RO notified the veteran of 
the development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c), (d)).  In this case, however, there is 
no outstanding evidence to be obtained, either by VA or the 
veteran.  The Board finds that VA has obtained all records 
from sources identified by the veteran, including his 
post-service VA and private treatment records.  Moreover, the 
veteran has been afforded numerous VA examinations.  The 
veteran has also provided testimony at the RO in July 1990 
and October 1995, as well as at a videoconference hearing in 
October 2001.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  This is so also 
because the effective date issue turns on the record as it 
was constituted during the time period in question, not upon 
newly prepared evidence as might typically be sought in a 
claim for a higher rating.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER

Service connection for aggravation of low back disc disease 
is granted.  

Entitlement to an effective date earlier than February 1, 
1997, for the assignment of a 30 percent rating for right 
ankle disability is denied.



REMAND

In response to a January 2002 letter from the Board regarding 
the question of whether the veteran filed a timely appeal 
with respect to the issue of entitlement to TDIU, the 
veteran's attorney requested a hearing.  In a written 
statement, received in June 2002, the veteran clarified that 
he wanted a hearing before a member of the Board by 
videoconference.  Since the Board may not proceed until the 
veteran is afforded the opportunity for such a hearing, see 
38 U.S.C.A. § 7107(b) (West Supp. 2002), the case must be 
REMANDED to the RO for the following action:

If, in the adjudication of the award of 
service connection for low back disc 
disease, and the assignment of a rating 
for this disability, the RO does not also 
award TDIU, arrangements should be made 
for the veteran to appear at an 
electronic hearing before a member of the 
Board at the Lincoln RO to present 
testimony on the issue of timeliness of 
appeal of a denial of TDIU.  He and his 
representative should be given an 
opportunity to prepare for the scheduled 
hearing.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


